Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00126-CR

                                 Bernadette PERUSQUIA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2009CRN000882-D1
                         Honorable Jose A. Lopez, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFRMED.

       SIGNED June 12, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice